                                            USDC SDNY
                                            DOCUMENT
                                            ELECTRONICALL y FILED
UNITED STATES DISTRICT COURT                COC#
                                                 =------
                                                      ~-1::_7;.fJi?:O_____
                                            DATE FILED:
SOUTHERN DISTRICT OF NEW YORK

DENISE MASON,
                    Plaintiff,            18-cv-10826 (JGK)

          - against -                     ORDER

REED'S INC.,
                    Defendant.

JOHN G. KOELTL, District Judge:

     For the reasons discussed at the conference held today,

January 30, 2020, the defendant's motion is dismissed without

prejudice as moot. The Clerk is directed to close Docket No. 21.

     The plaintiff may file a second amended complaint by

February 14, 2020. The defendant may file a motion to dismiss by

March 6, 2020. The plaintiff may respond by March 23, 2020 and

the defendant may reply by April 4, 2020. No further pre-motion

conference is necessary.


SO ORDERED.

Dated:    New York, New York
          January 30, 2020

                                   United States District Judge
